Motion to dismiss appeals denied, without costs. Motion to dispense with the printing of certain exhibits and for permission to submit on the argument the originals thereof, granted, without prejudice to the settlement of the case in accordance with the provisions of the Civil Practice Act (§§ 575, 576) and the Rules of Civil Practice (rules 230, 231, 232), and without prejudice to the right of respondent to urge on such settlement, if so advised, that any of the exhibits is not material to the questions to be raised on the appeal and, for that reason, should not in any form be submitted or be part of the record on appeal to this court. (Selkowitz v. Selkowitz, 272 App. Div. 817.) Present — Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ.